t c memo united_states tax_court christine c peterson and roger v peterson petitioners v commissioner of internal revenue respondent docket nos filed date mitchell i horowitz and micah g fogarty for petitioners andrew m tiktin and timothy a sloane for respondent memorandum findings_of_fact and opinion foley judge after concessions the issues for decision are whether retirement_plan contributions of dollar_figure dollar_figure and dollar_figure relating to and respectively are deductible pursuant to sec_404 and unless otherwise indicated all section references are to the internal continued whether distributions petitioners received during are subject_to self- employment_tax pursuant to sec_1401 findings_of_fact in mrs peterson began working as an independent beauty consultant for mary kay inc mary kay mrs peterson sold mary kay products and recruited other individuals to join the company she was extremely successful and on date entered into a national sales director nsd agreement with mary kay mrs peterson earned commissions on wholesale purchases of mary kay products by her network of independent beauty consultants sales directors and nsds on date and date mrs peterson and mary kay entered into a family security program fsp agreement and a great futures program gfp agreement respectively both agreements provided that mary continued revenue code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure mary kay is a wholesale_distributor of cosmetics toiletries skin care and related products national sales director is the highest mary kay sales position mary kay had the authority to amend modify or terminate either continued kay would make distributions to mrs peterson after her completion of five years of nsd service and retirement from the company pursuant to the fsp agreement mrs peterson was entitled to a monthly distribution based on an applicable_percentage of her final average commissions ie an average of her three highest commission years during the five years prior to her retirement pursuant to the gfp agreement mrs peterson was entitled to a monthly distribution based on an applicable_percentage of certain prospective wholesale purchases the applicable_percentage pursuant to both agreements was based on mrs peterson’s age at retirement effective date mary kay amended the fsp and the gfp agreements to expressly provide that each program was intended to be a non-qualified deferred_compensation arrangement and was intended to meet the requirements of sec_409a of the code and shall be construed and interpreted in accordance with such intent petitioners on date entered into the christine peterson defined_benefit_plan and trust cp plan designated themselves as trustees and designated mrs peterson as the employer in date petitioners formed nsd interests l p nsd interests a georgia limited_partnership petitioners continued agreement at any time and in any manner were limited partners of nsd interests and their wholly owned entity was the general_partner mrs peterson attempted to assign her mary kay commissions to nsd interests the assignment however was ineffective because mary kay did not consent on date nsd interests entered into an adoption_agreement relating to the nsd interests l p defined_benefit_plan and trust nsd plan the adoption_agreement provided that it was an amendment and restatement of a previously established qualified_plan of the employer which was originally effective date ie the cp plan the nsd plan designated nsd interests as the employer and petitioners as trustees mrs peterson received nonemployee compensation from mary kay of dollar_figure dollar_figure and dollar_figure relating to and respectively in mrs peterson retired from mary kay and received nonemployee compensation pursuant to the fsp and the gfp agreements of dollar_figure petitioners timely filed their and years in issue federal_income_tax returns on schedules c profit or loss from business petitioners reported other expenses equaling mrs peterson’s nonemployee compensation nsd interests timely filed federal_income_tax returns relating to the years in issue and reported gross_receipts of dollar_figure dollar_figure dollar_figure and dollar_figure ie the same amounts reported on petitioners’ schedules c nsd interests claimed deductions of dollar_figure dollar_figure and dollar_figure for retirement contributions to the nsd plan relating to and respectively respondent on date sent petitioners a notice_of_deficiency relating to and and on date sent petitioners a notice_of_deficiency relating to and collectively notices in the notices respondent determined that petitioners were subject_to self-employment_tax relating to their distributive shares of net partnership income reported by nsd interests and were liable pursuant to sec_6662 for accuracy-related_penalties on date and date petitioners while residing in florida timely filed petitions with the court in amendments to answers filed on august and date respondent determined that nsd interests was not engaged in a trade_or_business during the years in issue deductions claimed by nsd interests were not ordinary and necessary expenses nsd interests was disregarded as a partnership for federal_income_tax purposes all items of income reported by nsd interests were properly allocable to mrs peterson nsd interests did not qualify as an employer pursuant to sec_401 and mrs peterson’s nonemployee mary kay compensation was subject_to self-employment_tax after concessions the remaining issues for decision are whether retirement_plan contributions that nsd interests made relating to and are deductible pursuant to sec_404 and whether distributions petitioners received during pursuant to the fsp and the gfp agreements are subject_to self-employment_tax opinion respondent contends that nsd interests was not engaged in a trade_or_business and therefore was not pursuant to sec_404 entitled to deduct contributions to the nsd plan respondent bears the burden_of_proof because he raised this theory for the first time in his amendments to answers see rule nsd interests’ contributions may be deductible pursuant to sec_404 if they are expenses which would be deductible under sec_162 relating to trade_or_business_expenses or relating to expenses for production_of_income but only to the extent that they are ordinary and necessary expenses see sec_404 sec_1_404_a_-1 income_tax regs a partnership activity does not constitute a trade_or_business unless the partnership engages in the activity with the predominant purpose and intention of making a profit 80_tc_914 in determining whether nsd interests was engaged in a trade_or_business all relevant facts and circumstances must be taken into account see 81_tc_210 petitioners concede that nsd interests was not engaged in a trade_or_business in and was merely the passive recipient of income mrs peterson readily acknowledged that nsd interests was merely a structure to hold her mary kay earnings and that it was created for the tax savings furthermore petitioners concede that during and nsd interests had no income and that the income reported on its returns should have been reported on petitioners’ returns in sum nsd interests was not engaged in a trade_or_business during and see flowers v commissioner t c pincite 76_tc_759 accordingly nsd interests is not entitled to deduct retirement_plan contributions relating to these years see sec_404 surloff v commissioner t c pincite sec_1 a - b income_tax regs respondent further contends that mrs peterson was not an employer and therefore is not pursuant to sec_404 entitled to deduct retirement contributions to the nsd plan respondent concedes that the nsd plan is valid mrs peterson was engaged in carrying on a mary kay business during the taxable years and and certain expenses that were originally reported on the form_1065 for nsd interests are allowable as deductions and are reportable on schedule s c of petitioners’ form s mrs peterson formed the cp plan and was designated as the employer pursuant to it on date nsd interests amended and restated the cp plan the nsd plan defined an employer as the entity specified in the adoption_agreement any successor which shall maintain this plan and any predecessor which has maintained this plan mrs peterson ie a predecessor who maintained the plan was an employer pursuant to the nsd plan and the retirement contributions were expenses which would be deductible under sec_162 see sec_1 a - b income_tax regs accordingly mrs peterson is entitled to deduct pursuant to sec_404 the retirement contributions relating to and petitioners contend that the distributions they received during pursuant to the fsp and the gfp agreements are not subject_to self-employment_tax we disagree sec_1401 imposes a tax on a taxpayer’s self-employment_income self-employment_income consists of gross_income derived by an individual from any trade_or_business carried on by that individual see sec_1402 and b mrs peterson formerly carried on a trade_or_business therefore mary kay’s distributions pursuant to the fsp and the gfp agreements are subject_to self- employment_tax if they were derived from mrs peterson’s business ie ‘tied pursuant to sec_401 an individual who owns the entire_interest in an unincorporated trade_or_business shall be treated as his own employer to the quantity or quality of her prior labor’ see 108_tc_130 quoting 38_f3d_1094 9th cir rev’g t c memo the mary kay distributions were tied to the quantity and quality of mrs peterson’s prior labor see id pursuant to the fsp agreement mrs peterson’s distributions were based on her average commissions over the five years prior to her retirement pursuant to the gfp agreement mrs peterson’s distributions were based on the postretirement wholesale volume of her network ie how well the network performed based on her prior services in addition mary kay’s distributions pursuant to both plans were based on mrs peterson’s age at retirement and minimum years_of_service moreover the fsp and the gfp agreements expressly provided that the distributions were deferred_compensation ie related to mrs peterson’s prior labor petitioners failed to adduce proof sufficient to alter the construction of these unambiguous agreements or show that they were unenforceable see 168_f3d_1279 11th cir aff’g tcmemo_1997_386 378_f2d_771 3d cir vacating and remanding 44_tc_549 accordingly the fsp and gfp distributions are subject_to self-employment_tax pursuant to sec_1401 contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decisions will be entered under rule
